Affirmed and Memorandum Opinion filed February 5, 2015.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00230-CV

                       NANNETTE DULCIE, Appellant

                                        V.

          GUARDIAN TRANSFER STORAGE CO., INC., Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1039132

                    MEMORANDUM                   OPINION


      This is a further appeal from the judgment denying most of the relief
requested in a small-claims suit. Because the appellant has identified no reversible
error, we affirm.

      The record shows that appellant Nannette Dulcie was evicted from her
apartment, and pursuant to a writ of possession, certain of her personal property
was stored at the warehouse of appellee Guardian Transfer Storage Co., Inc.
Dulcie was unable to pay the moving and storage fees, and her property was sold at
a public auction. She then sued Guardian in a justice court for money damages or
the return of her property. The justice court rendered a take-nothing judgment, and
Dulcie filed an appeal in the County Civil Court at Law No. 1. At the nonjury trial
de novo, Dulcie testified that after she was evicted, some of her personal property
was stored at Guardian’s warehouse. She admitted she was notified that her
property would be sold at a public auction if she did not pay Guardian $1,360. She
further testified that she did not pay Guardian, and that her property was sold. The
trial court rendered judgment denying Dulcie all relief except to order that if a
certain key remained in Guardian’s possession, then Guardian must return it to
Dulcie.1 Dulcie now appeals that judgment.

       We determined that Dulcie failed to substantially comply with Texas Rule of
Appellate Procedure 38.1 and ordered her to file an amended brief providing clear
and concise argument for each contention made, with appropriate citations to the
record and to authority. See TEX. R. APP. P. 38.1(i). In her amended brief, she
presents two issues for review.

       Her first issue is stated as follows: “Writ of Possession does not involve
appeal process. The property only decides at their discretion if writ is filed or not.”
We are unable to determine the alleged error that is the subject of this complaint,
and in any event, this issue still is not supported by citation to authorities or to the
record. It therefore is waived. See id.2

       In her second issue, Dulcie states that section 24.0062 of the Texas Property

       1
          The record does not show why this key was treated differently from Dulcie’s other
property, but this part of the judgment is not challenged on appeal.
       2
          Although Dulcie asserted in her statement of the case that “warehouse lien[s] are
unconstitutional,” she failed to preserve this complaint in the trial court or to brief the issue on
appeal. It accordingly is waived. See TEX. R. APP. P. 33.1(a)(1), 38.1(i).

                                                 2
Code “does not stop the property or warehouseman from taking all of your
possessions and selling them.” It is true that the statute provides that if an evicted
tenant’s personal property is removed from the tenant’s premises and stored in a
qualified public warehouse, then “the warehouseman has a lien on the property to
the extent of any reasonable storage and moving charges incurred by the
warehouseman.” TEX. PROP. CODE ANN. § 24.0062(a) (West 2014). But the
statute also provides a number of ways for the tenant to redeem the property, and if
the tenant does not do so within thirty days, then the warehouseman “may sell all
the property to satisfy reasonable moving and storage charges.”                    Id.
§ 24.0062(b)(5) (emphasis added). Although it appears to be Dulcie’s position that
the law does not permit family heirlooms or items of sentimental value to be
removed from an evicted tenant’s premises or sold pursuant to a warehouseman’s
lien, the statute contains no such exceptions.

      In sum, Dulcie has not identified any basis on which to conclude that the
trial court erred in rendering judgment denying her claim for money damages or
for the return of property that admittedly was sold to satisfy Guardian’s lien. We
accordingly overrule this issue, and affirm the trial court’s judgment.




                                       /s/       Tracy Christopher
                                                 Justice



Panel consists of Justices Christopher, Donovan, and Wise.




                                             3